Name: Commission Implementing Regulation (EU) No 1260/2014 of 25 November 2014 fixing a flat-rate reduction for the import duty for sorghum in Spain imported from third countries
 Type: Implementing Regulation
 Subject Matter: trade;  EU finance;  plant product;  tariff policy;  Europe
 Date Published: nan

 26.11.2014 EN Official Journal of the European Union L 339/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1260/2014 of 25 November 2014 fixing a flat-rate reduction for the import duty for sorghum in Spain imported from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 180 thereof, Whereas: (1) Within the context of the agreements made under the Uruguay Round of multilateral trade negotiations (2), the Union has committed to allowing Spain to import the amount of 300 tonnes of sorghum per year. (2) Between 1 January 2014 and 15 July 2014, the period during which the import duty for sorghum was set at EUR 0 per tonne, in accordance with Commission Regulation (EU) No 642/2010 (3), 41 580 tonnes of sorghum were imported into Spain. Since 16 July 2014, and following the reintroduction of an import duty of more than zero for sorghum in accordance with Regulation (EU) No 642/2010, no sorghum has been imported into Spain. (3) In accordance with Article 6 of Commission Regulation (EC) No 1296/2008 (4), a reduction may be applied to the import duty fixed in accordance with Regulation (EU) No 642/2010 in order to ensure that import quotas are fully used. (4) Bearing in mind the conditions of the sorghum market, particularly the fact that the price of sorghum on the global market is significantly higher than that of maize, it is necessary to apply a flat-rate reduction of 100 % of the import duty fixed in accordance with Regulation (EU) No 642/2010. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. As regards the available balance of the quantities of sorghum to be imported into Spain under the tariff quota opened on 1 January 2014, the flat-rate reduction of the import duty for sorghum referred to in Article 6 of Regulation (EC) No 1296/2008 is established at 100 % of the import duty for sorghum fixed in accordance with Regulation (EU) No 642/2010. 2. The provisions of Regulation (EC) No 1296/2008 shall apply. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It is due to expire on 31 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 336, 23.12.1994, p. 22. (3) Commission Regulation (EC) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). (4) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57).